DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7-10, 12-19, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmedding (U.S. Patent No. 3,628,720).
 	Regarding claim 1: Schmedding discloses a method of making disposable stand up, flexible containers for fluent products (Figs. 1 & 2), the method comprising: forming a vent opening through a first flexible material (Figs. 1-7; via openings 4 through the inner material 2); forming one or more vent stand-offs without an opening on a portion of a second flexible material (Figs. 3-7; via the shown wall portion of the outer material 1, service as “stand-offs”; portions 5 and/or 6; further, the formed openings 4 facing none opening portions of walls 1); combining the first flexible material with the second flexible material, such that the flexible materials are in direct, face-to-face contact (Figs. 3-6; via materials 2 & 1 in face to face contact); and aligning the first flexible material with the second flexible material, such that one or more of the vent stand-offs and the vent opening are aligned with each other in fixed relation (Figs. 3-7; via the vent openings 3 and/or 4 are aligned with the standoff portion of the other material 1 at the standoff areas 5 and/or 6); and after the combining and the aligning, sealing, folding, and cutting the combined flexible materials, while aligned, to form the flexible containers, each of which includes a product space and a vent passage (Figs. 1 & 2; column 2, lines 20-25; “the perforated strip portion 5, 6…to the influence of pressure and heat, whereby to achieve good adhesion between the plies at their unperforated areas”), wherein: the vent stand-offs are disposed within the vent passage (Figs. 3-7; via the standoff portions of 1 are withing the passageway space); and the vent passage is in fluid communication with the product space through the vent opening (via more openings 4s in material 2);
	Regarding claim 2: wherein the forming of the vent opening includes forming the vent opening through the first flexible material, which is a continuous web (column 3, lines 25-28; “The perforating …are still in the form of separate webs of foil and before they have been laid into tubular form”);
	Regarding claim 4: wherein the vent opening are formed by piercing (Fig. 3; via shown piercing needle);
	Regarding claim 7: wherein the forming of the flexible containers includes forming the flexible containers, such that each of the flexible containers includes the one or more vent openings in an open gusset leg of the flexible container (Fig. 1; via formed longitudinal openings at region 5);
	Regarding claim 8: wherein the forming of the flexible containers includes forming the flexible containers, such that each of the flexible containers includes the vent opening in the first flexible material (Fig. 3; via openings 4 at fist material 2), which is disposed on an outer side of the open gusset leg of the flexible container (Fig. 1; via openings 4 through the length portion of the bag);  
	Regarding claim 9: wherein the forming of the one or more vent stand-offs includes forming the one or more vent stand-offs on the second flexible material (via standoff in the second material 1), which is a continuous web (column 3, lines 25-28);
	Regarding claim 10: wherein the one or more vent stand-offs are formed by embossing (Fig. 6; column 4, lines 35-45; “perforations 10 may be replaced by protrusions or pimples which are pressed into the material of the ply 2 without actually piercing same,”);  
	Regarding claim 12: wherein the forming of the flexible containers includes forming the flexible containers, such that each of the flexible containers includes the vent passage in an open gusset leg of the flexible container, see for example (Fig. 1; via longitudinal perforating section 5);
  	Regarding claim 13: wherein the forming of the flexible containers includes forming the flexible containers, such that each of the flexible containers includes the one or more vent stand-offs on the second flexible material, which is disposed on an outer side of the open gusset leg of the flexible container, see for example (Fig. 1; via the lower portion of material 2 facing the openings of the perforating section 5);
	Regarding claim 14: wherein the method includes forming one or more vent stand-offs on the first flexible material; (Figs. 3-7; via different portions of material 2 facing the openings to form the passageway);
	Regarding claim 15: wherein in each of the formed flexible containers the vent passage is in fluid communication with a headspace in the product space, see for example (Figs. 1 & 2; via the passage/space between materials 1 & 2);
	Regarding claim 16: wherein the forming of the vent opening is performed before the combining, see for example (column 3, lines 25-28; “The perforating…can be carried out while they are still in the form of separate webs”);
	Regarding claim 17: wherein the forming of the one or more vent stand-offs is performed before the combining; see for example (column 3, lines 25-28; “The perforating…can be carried out while they are still in the form of separate webs”);
	Regarding claim 18: wherein the aligning is performed as part of the combining, see for example (Figs. 1 & 2; final aligned and combined materials 1 & 2);
	Regarding claim 19: wherein the cutting includes singulating the combined flexible materials into partially completed container blanks, see for example (column 3, lines 25-28; “The perforating…can be carried out while they are still in the form of separate webs”, inherently the web will then be cut into blanks to come up with the formed bags as shown in Figs. 1 & 2);
 	Regarding claim 21: wherein the forming of the flexible containers includes forming the flexible containers, such that in each flexible container, the vent passage is in fluid communication with the product space directly through the vent opening, see for example (Figs. 1-6; via openings are through both flexible materials 1 & 2 toward the interior of the bag, which is the product space);   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmedding (U.S. Patent No. 3,628,720) in view of Mathues (U.S. Patent No. 3,085,608).
 	Regarding claim 5: Schmedding does not disclose the use of rotary piercing tool for forming the vent openings.  However, Mathues discloses similar method with the use of piercing rotary tool for the web, see for example (Figs. 1 & 2; via 24 and/or 36).
	Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schmedding’s method by using a piercing rotary tool, as suggested by Mathues, in order to come up with more regulated pattern and faster method of the perforation process (column 1, lines 25-30);

 	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmedding (U.S. Patent No. 3,628,720).
	Regarding claims 11 & 20: Schmedding does not disclose the use of embossing tool to emboss the standoffs nor laser cutting to cut the flexible material.  However, the office takes an official notice that a use of embossing tools to emboss on web to form protruded portions and/or use of laser cutting to cut through web are old and well known in the art;
	Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schmedding’s method by using an embossing and laser cutting tools, as a matter of choice, in order to come up with more uniformed and faster process to the embossing and/or cutting sections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, and 7-21 have been considered but are moot because the new ground of rejection adjusted the use of the reference as been applied in the prior rejection of record.
The Office modified the action above believes that the applied art of Schmediing ‘720 do suggest the broad amended claim referring to the formation of the “stand-offs” to be “without an opening on a portion of a second flexible material”, via the shown formed openings 4 facing non-opening flat “portion” of wall 1.  It is noted that the claimed “stand-offs”, which is the “portion” facing openings 4 on the second wall material 1, “without an opening”.
The Office though believes that the invention’s “stand-offs” as shown in Fig. 4A; via 332), which are inverted V-shaped surface formations (filed specification) on the facing wall of the formed openings 321, could be different than the one shown by the applied art ‘720.  The Office believes that there is no claimed steps referring to such formation of “stand-offs” as suggested and shown by Fig. 4A, the claimed invention is too broad, which as set forth above believes to be disclosed by ‘720.

Applicant again argues that the applied art of Schmedding ‘720 does not suggest the claimed vent as they are not perforations nor allow for directional flow of air through them nor have a nozzle for directional air flow, rather the claimed openings are allowing for the flow of air through the air passage. 
The office draws applicant’s attention that the claims are given the broadest reasonable meaning in light of the filed disclosure, in this case the claimed steps do not point out to the vent openings to be free of nozzle nor to be formed in another way than being perforated.  The office as set forth above believes that the applied art ‘720 indeed suggest the claimed vent openings with vent passage, see below annotated figurer.  Further the applied art ‘720 points out to “the perforations 3 and 4…for venting purposes because in both cases the air must pass through a perforation in a flow-enhancing direction”, column 4, lines 19-30), similarly to the claimed invention.  Further, ‘720 shows vent opening 4, facing non-opening portions of wall 1, via “stand-offs”. 



    PNG
    media_image1.png
    277
    697
    media_image1.png
    Greyscale


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731